                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


THOMAS GERARD MADER,

                   Plaintiff,
                                                   Case No. 16-cv-1705-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


    ORDER GRANTING STIPULATED MOTION FOR AWARD UNDER THE
           EQUAL ACCESS TO JUSTICE ACT (DKT. NO. 26)


      On February 26, 2020, the parties filed a Stipulated Motion to an Award

of Attorney Fees Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412,

asking the court to enter an order awarding attorneys’ fees under the Equal

Access to Justice Act. Dkt. No. 26.

      The court APPROVES the stipulation and GRANTS the parties’ motion

for award under the EAJA. Dkt. No. 26. The court ORDERS that the defendant

shall pay to the plaintiff an award of attorneys’ fees in the amount of $6,600,

in full satisfaction and settlement of any and all claims the plaintiff may have

in this case under the EAJA. The court awards these fees to the plaintiff, not

the plaintiff’s attorney, and under Astrue v. Ratliff, 560 U.S. 586 (2010), the

United States may offset the award to satisfy pre-existing debts that the litigant

owes the United States.



                                        1
      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to

the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 27th day of February, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         2
